91 N.J. Super. 120 (1966)
219 A.2d 340
SHIRLEY H. FEASTER AND WILLIAM N. FEASTER, 3RD, BY HIS GUARDIAN AD LITEM, SHIRLEY H. FEASTER, PLAINTIFFS-RESPONDENTS,
v.
OLD SECURITY LIFE INSURANCE COMPANY, A MISSOURI CORPORATION, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 25, 1966.
Decided April 28, 1966.
Before Judges GOLDMANN, FOLEY and COLLESTER.
Mr. Allan Maitlin argued the cause for appellant (Messrs. Feuerstein and Sachs, attorneys).
Mr. Paul R. Kramer argued the cause for respondents (Messrs. Powell and Davis, attorneys).
PER CURIAM.
The judgment is affirmed essentially for the reasons stated by Judge A.C. Wood, whose opinion is reported at 87 N.J. Super. 339 (Law Div. 1965).